                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-041-DCK

 NATHANIEL CANNON,                                      )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )       ORDER
                                                        )
 CHARTER COMMUNICATIONS SHORT                           )
 TERM DISABILITY PLAN,                                  )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding scheduling concerns.

The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the record of this case and the

undersigned’s calendar, the Court will re-schedule the assigned trial term for this matter.

          IT IS, THEREFORE, ORDERED that a trial in this matter, if necessary, will be held

during the undersigned’s civil term beginning April 8, 2019.



                                          Signed: January 4, 2019
